Citation Nr: 1009742	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 7, 
2003 for service connection for PTSD.  

3.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.  

4.  Entitlement to an effective date earlier than August 31, 
2005, for service connection for tinnitus.   

5.  Entitlement to service connection for tuberculosis.  

6.  Entitlement to service connection for pharyngitis.  

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for depression with 
anxiety.  

9.  Entitlement to service connection for eosinophila.  

10.  Entitlement to service connection for lymphatic 
filariasis.  

11.  Entitlement to service connection for side cramps with 
weakness.  

12.  Entitlement to service connection for neck stiffness.  

13.  Entitlement to service connection for narcolepsy type 
seizures, including whether new and material evidence has 
been received to reopen the claim.  

14.  Entitlement to service connection for schizophrenia, 
including whether new and material evidence has been received 
to reopen the claim.    

15.  Entitlement to service connection for chronic pruritis 
(claimed as chloracne, pyoderma, and pyritis), including 
whether new and material evidence has been received to reopen 
the claim.  

16.  Entitlement to service connection for tonsillitis, 
including whether new and material evidence has been received 
to reopen the claim.  

17.  Entitlement to service connection for hypertension, 
including whether new and material evidence has been received 
to reopen the claim.  

18.  Entitlement to service connection for lymphoma/lipoma, 
including whether new and material evidence has been received 
to reopen the claim.  

19.  Entitlement to service connection for back injury, 
including whether new and material evidence has been received 
to reopen the claim.  

20.  Entitlement to service connection for bronchitis 
(claimed as pulmonary condition), including whether new and 
material evidence has been received to reopen the claim.  

21.  Entitlement to service connection for Hodgkin's disease, 
including whether new and material evidence has been received 
to reopen the claim.  

22.  Entitlement to service connection for osteoarthritis 
(claimed as bilateral ankylosis), including whether new and 
material evidence has been received to reopen the claim.  

23.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 
1969.  He served in Vietnam and his awards include the Combat 
Action Ribbon.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In June 2009, the Board remanded the case to afford the 
Veteran a hearing.  He was contacted and stated that he did 
not want a hearing.  His representative has made a 
presentation on his behalf.  

The issue of entitlement to a disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was last denied by the RO in 
July 1998 and the Veteran did not perfect a timely appeal of 
that decision.  His next request to reopen the claim for 
service connection for PTSD was received by VA on July 7, 
2003.  

2.  The service connected tinnitus is manifested by 
complaints of recurrent ringing.  

3.  The Veteran completed his active service in July 1969 and 
his claim for service connection for tinnitus was received by 
VA on August 31, 2005.  

4.  The substantive appeal for service connection for 
tuberculosis fails to allege specific error of fact or law in 
the determination being appealed.  

5.  The substantive appeal for service connection for 
pharyngitis fails to allege specific error of fact or law in 
the determination being appealed.  

6.  The substantive appeal for service connection for 
bilateral hearing loss fails to allege specific error of fact 
or law in the determination being appealed.  

7.  The substantive appeal for service connection for 
depression with anxiety fails to allege specific error of 
fact or law in the determination being appealed.  

8.  The substantive appeal for service connection for 
eosinophila fails to allege specific error of fact or law in 
the determination being appealed.  

9.  The substantive appeal for service connection for 
lymphatic filariasis fails to allege specific error of fact 
or law in the determination being appealed.  

10.  The substantive appeal for service connection for side 
cramps with weakness fails to allege specific error of fact 
or law in the determination being appealed.  

11.  The substantive appeal for service connection for neck 
stiffness fails to allege specific error of fact or law in 
the determination being appealed.  

12.  The substantive appeal for service connection for 
narcolepsy type seizures, including whether new and material 
evidence has been received to reopen the claim, fails to 
allege specific error of fact or law in the determination 
being appealed.  

13.  The substantive appeal for service connection for 
schizophrenia, including whether new and material evidence 
has been received to reopen the claim, fails to allege 
specific error of fact or law in the determination being 
appealed.  

14.  The substantive appeal for service connection for 
chronic pruritis (claimed as chloracne, pyoderma, and 
pyritis), including whether new and material evidence has 
been received to reopen the claim, fails to allege specific 
error of fact or law in the determination being appealed.  

15.  The substantive appeal for service connection for 
tonsillitis, including whether new and material evidence has 
been received to reopen the claim, fails to allege specific 
error of fact or law in the determination being appealed.  

16.  The substantive appeal for service connection for 
hypertension, including whether new and material evidence has 
been received to reopen the claim, fails to allege specific 
error of fact or law in the determination being appealed.  

17.  The substantive appeal for service connection for 
lymphoma/lipoma, including whether new and material evidence 
has been received to reopen the claim, fails to allege 
specific error of fact or law in the determination being 
appealed.  

18.  The substantive appeal for service connection for back 
injury, including whether new and material evidence has been 
received to reopen the claim, fails to allege specific error 
of fact or law in the determination being appealed.  

19.  The substantive appeal for service connection for 
bronchitis (claimed as pulmonary condition), including 
whether new and material evidence has been received to reopen 
the claim, fails to allege specific error of fact or law in 
the determination being appealed.  

20.  The substantive appeal for service connection for 
Hodgkin's disease, including whether new and material 
evidence has been received to reopen the claim, fails to 
allege specific error of fact or law in the determination 
being appealed.  

21.  The substantive appeal for service connection for 
osteoarthritis (claimed as bilateral ankylosis), including 
whether new and material evidence has been received to reopen 
the claim, fails to allege specific error of fact or law in 
the determination being appealed.  

22.  The substantive appeal for a total disability rating 
based on individual unemployability (TDIU) fails to allege 
specific error of fact or law in the determination being 
appealed.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 7, 
2003 for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

2.  The criteria for a disability rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 6260 (2009).  

3. The criteria for an effective date earlier than August 31, 
2005, for service connection for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

4.  The criteria for dismissal of the claim for service 
connection for tuberculosis have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2009).  

5.  The criteria for dismissal of the claim for service 
connection for pharyngitis have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2009).  

6.  The criteria for dismissal of the claim for service 
connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 
(2009).  

7.  The criteria for dismissal of the claim for service 
connection for depression with anxiety have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 
(2009).  

8.  The criteria for dismissal of the claim for service 
connection for eosinophila have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2009).  

9.  The criteria for dismissal of the claim for service 
connection for lymphatic filariasis have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 
(2009).  

10.  The criteria for dismissal of the claim for service 
connection for side cramps with weakness have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 
(2009).  

11.  The criteria for dismissal of the claim for service 
connection for neck stiffness have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2009).  

12.  The criteria for dismissal of the claim for service 
connection for narcolepsy type seizures, including whether 
new and material evidence has been received to reopen the 
claim, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.202 (2009).  

13.  The criteria for dismissal of the claim for service 
connection for schizophrenia, including whether new and 
material evidence has been received to reopen the claim, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2009).  

14.  The criteria for dismissal of the claim for service 
connection for chronic pruritis (claimed as chloracne, 
pyoderma, and pyritis), including whether new and material 
evidence has been received to reopen the claim, have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2009).  

15.  The criteria for dismissal of the claim for service 
connection for tonsillitis, including whether new and 
material evidence has been received to reopen the claim, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2009).  

16.  The criteria for dismissal of the claim for service 
connection for hypertension, including whether new and 
material evidence has been received to reopen the claim, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2009).  

17.  The criteria for dismissal of the claim for service 
connection for lymphoma/lipoma, including whether new and 
material evidence has been received to reopen the claim, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2009).  

18.  The criteria for dismissal of the claim for service 
connection for back injury, including whether new and 
material evidence has been received to reopen the claim, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2009).  

19.  The criteria for dismissal of the claim for service 
connection for bronchitis (claimed as pulmonary condition), 
including whether new and material evidence has been received 
to reopen the claim, have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. § 20.202 (2009).  

20.  The criteria for dismissal of the claim for service 
connection for Hodgkin's disease, including whether new and 
material evidence has been received to reopen the claim, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2009).  

21.  The criteria for dismissal of the claim for service 
connection for osteoarthritis (claimed as bilateral 
ankylosis), including whether new and material evidence has 
been received to reopen the claim, have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 
(2009).  

22.  The criteria for dismissal of the claim for a total 
disability rating based on individual unemployability (TDIU) 
have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.202 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The current claims began with a report of contact, dated July 
7, 2003, in which the Veteran requested that his claims for 
PTSD and chloracne caused by exposure to Agent Orange be 
reopened.  In August 2003, the RO received claims for service 
connection for PTSD, memory loss, heat stroke, back injury, 
epilepsy seizures, alcohol and chemical dependency, a skin 
disorder, sexual dysfunction, lymphoma, neuropathy, arthritis 
of the back, hypertension, bronchitis and tonsillitis.  

In August 2003, the RO wrote to the Veteran and notified him 
of the evidence required to substantiate his claims.  He was 
told what evidence VA would try to obtain and what evidence 
he was expected to furnish.  He was also told of the previous 
denials.  He was notified of the information and evidence 
that was necessary both to reopen the claims and to establish 
entitlement to the underlying benefits being sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was 
provided before the February 2004 RO decision adjudicated 
those claims.  

The February 2004 RO decision granted service connection for 
PTSD with a 30 percent rating and an effective date of July 
7, 2003.  Veteran had not been provided with the notice as to 
ratings and effective dates that the Court would later 
require in its March 2006 decision of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Nevertheless, the Veteran was not 
prejudiced.  He had actual knowledge of his rights to appeal 
for a higher rating and an earlier effective date; and he did 
so in March 2004.  

Also in March 2004, the Veteran responded to the February 
2004 rating decision asserting that he was submitting new 
evidence (VA clinical records) to support claims for service 
connection for hypertension, arthritis, tonsillitis, back 
injury, bronchitis, chronic pruritis skin condition, lymphoma 
and lipoma.  

The RO responded, in May 2004, with an updated VCAA notice 
telling the Veteran that he needed to submit new and material 
evidence to reopen the claims and what was needed to 
establish entitlement to the underlying benefits being 
sought.  See Kent, at 10.  In July 2004, the RO was notified 
that the Veteran was claiming service connection for 
schizophrenia.  In July 2004, the RO issued an updated VCAA 
notice including schizophrenia.  Following that update, a 
September 2004 RO decision denied service connection for 
schizophrenia and confirmed and continued the denials of 
service connection for hypertension, lymphoma, lipoma, 
arthritis, tonsillitis, a back injury, bronchitis, and 
chronic pruritis (claimed as chloracne).  

The claim for service connection for tinnitus was received by 
the RO on August 31, 2005.  A September 2005 notice letter 
specifically addressed that issue.  It complied with the 
requirements of VCAA and provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  This notice letter was provided before 
the adjudication of the claim in August 2006.  

An October 2005 notice letter informed the Veteran of the 
evidence needed to support his claims for service connection 
for tinnitus as well as an increased rating and earlier 
effective date for PTSD.  He was told what evidence VA had 
and what he needed to provide.  Those claims were 
subsequently readjudicated in January 2006.  In February 
2006, the Veteran notified the RO of his disagreement with 
the January 2006 and asserted a claim for a total rating.  
Later in February 2006, he was sent a VCAA compliant notice 
addressing TDIU and explaining the type of evidence necessary 
to substantiate that claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  

Claims for service connection for pyoderma and pruritis on 
the legs, tuberculosis and pulmonary disease, 
lymphadenopathy, eosinophila, stiffness of the neck, cramps 
in the side and weakness, and chronic tonsillitis were 
received in March 2006.  A claim for service connection for 
filarisis was received later in March 2006.  

In July 2006, the RO acknowledged that it had received a 
claim for service connection for bilateral ankylosis.  The 
Veteran was informed of the type of evidence necessary to 
substantiate that claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  

In September 2006, the RO wrote to the Veteran  and told him 
that they were working on his TDIU claim as well as claims 
for service connection for bilateral ankylosis, epileptic 
seizures, a skin condition (including pruritis, chloracne, 
pyoderma, and pyritis), pulmonary disease (including 
bronchitis and pharyngitis), tuberculosis, 
lymphadenopathy/Hodgkin's disease, eosinophila, neck 
stiffness, side cramps and weakness, chronic tonsillitis, 
paranoid schizophrenia, hypertension, lymphoma, filariasis, 
osteoarthritis, depression and anxiety, and back injury 
(including degenerative joint disease).  It was pointed out 
that claims for bilateral ankylosis, epileptic seizures, a 
skin condition (including pruritis, chloracne, pyoderma, and 
pyritis), pulmonary disease (including bronchitis and 
pharyngitis), lymphadenopathy/Hodgkin's disease, chronic 
tonsillitis, paranoid schizophrenia, hypertension, lymphoma, 
osteoarthritis, and a back injury (including degenerative 
joint disease) were previously denied by decisions in July 
1998, April 2000, February 2004, and July 2004.  The appeal 
period had expired and in order for VA to reopen the claims, 
he had to submit new and material evidence.  New and material 
evidence was further explained.  He was told what was needed 
to support the underlying claims.  He was also provided 
notice regarding potential ratings and effective dates.  See 
Dingess.  This notice was provided before the claims were 
adjudicated in September 2007.  

The September 2006 notice fully complied with the 
requirements of the VCAA.  Thereafter, the appellant was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond.  This cured any notice defects before the agency of 
original jurisdiction (AOJ) last readjudicated the case by 
way of a supplemental statement of the case issued in July 
2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In a letter dated in January 2007 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim for service connection for a hearing 
loss, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial notice letter was provided 
before the adjudication of that claim in September 2007.  The 
January 2007 letter also provided notice regarding potential 
ratings and effective dates.  

For the issues decided herein, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  The Veteran's service medical records have 
been obtained.  His available post-service treatment records 
have also been obtained.  The Veteran has had VA examinations 
and medical opinions have been obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Effective Dates

The Veteran contends that his tinnitus and PTSD have affected 
him since service and that benefits should be effective from 
the time he left service.  The law and regulations give a 
Veteran a whole year after separation from service to file 
his claim.  If he files within a year after separation from 
active service, the effective date will be the day following 
the date of discharge or release from active service.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) 
(2009).  Service connection of course means that there has 
been a continuity of symptoms since service.  38 C.F.R. 
§ 3.303.  However, that continuity of symptomatology does not 
mean that benefits will be effective from the day after 
service.  The law and regulation specifically address the 
situation where a claim is filed more than a year after 
service.  They provide that the effective date for service 
connection will be the date based on facts found but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Close review of the record does not disclose a claim for 
service connection for tinnitus earlier than August 31, 2005.  
Neither are there any medical records in the prior year that 
could be construed as an earlier claim.  See 38 C.F.R. 
§ 3.157.  Moreover, the Veteran has not reported filing any 
earlier claims.  Thus, there is no basis in the law or 
regulations for an effective date of service connection for 
tinnitus earlier than August 31, 2005, when the claim was 
received.  

The VARO denied service connection for PTSD in July 1998, the 
Veteran did not file a timely notice of disagreement with 
that decision and it became final.  When a claim is denied, 
the law provides that the effective date can be no earlier 
than the date VA receives the application to reopen.  
38 U.S.C.A. § 5110(a).  The Veteran's application to reopen 
was received on July 7, 2003.  He has not identified any 
earlier claim to reopen and the Board's search of the record 
does not disclose any earlier claim to reopen.  Thus, there 
is no basis in the law or regulations for the assignment of 
an earlier effective date for service connection for PTSD.  

A Disability Rating in Excess of 10 Percent for Tinnitus

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran reports that his service-connected tinnitus is 
manifested by a frequently recurrent symptom of bilateral 
ringing, which affects his attention and his sense of 
thought.  It reportedly causes a loss of concentration and 
ability to function independently.  It also reminds him of 
the trauma he experienced in Vietnam.  

If tinnitus is not recurrent, a noncompensable rating will be 
assigned.  38 C.F.R. § 4.31.  The rating schedule provides a 
10 percent rating for tinnitus, if it is recurrent.  
38 C.F.R. § 4.87, Code 6260.  That is the highest rating 
provided by the rating schedule, whether the sound is 
perceived in one ear, both ears, or the head.  See Note (2).  

A higher rating would have to be assigned on an 
extraschedular basis.  The potential applications of various 
provisions of Title 38 of the Code of Federal Regulations 
(2009) have been considered whether or not they were raised 
by the Veteran as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  While 
the Veteran may disagree, the preponderance of medical 
evidence shows that the tinnitus disability manifestations 
are adequately compensated by the rating schedule.  The 
evidence does not present such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the 
Board finds that there has been no showing by the Veteran 
that this service-connected tinnitus has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the tinnitus 
has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 
percent rating.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is not enough to show the had had a disease or injury 
during service, there must currently be a residual 
disability.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There must be a current disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

Reopening Claims

The RO listed the issues as service connection, but initial 
review of the record discloses that some of the claims for 
service connection were previously denied.  This has required 
the Board to restate several issues.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

Effective for claims to reopen filed after August 29, 2001:  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed a claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the Veteran has submitted new and material 
evidence to reopen the claims.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In February 1995, a VARO denied service connection for 
lymphoma due to exposure to Agent Orange, a skin condition 
due to Agent Orange, sexual problems due to Agent Orange, and 
neuropathy, due to exposure to Agent Orange.  The decision 
noted that the Veteran had a lipoma over the left lower rib 
cage, the skin condition had been diagnosed as chronic 
pruritus, there was no evidence of sexual dysfunction, and 
the claimed neuropathy involved the lower extremities.  The 
Veteran perfected a timely appeal and these matters came 
before the Board in October 2000.  The Board denied the 
claims on the basis that they were not well grounded.  The 
Veteran had 2 years from the effective date of the Veterans 
Claims Assistance Act of 2000 (VCAA) (November 9, 2000) to 
request readjudication of his claims.  P.L. 106-475 § 7(b), 
Nov. 9, 2000.  He did not request readjudication within that 
2 year time frame.  Thus, the denials of service connection 
are final and the claims for service connection for lymphoma, 
a skin condition, sexual problems, and neuropathy require new 
and material evidence to be reopened.  

In July 1998, the Veteran was informed of a decision that 
denied service connection for disorders including PTSD, 
memory loss, heat stroke, a back injury, epilepsy/seizures, 
and alcohol and chemical dependence.  He did not file a 
timely notice of disagreement.  Thus, these decisions became 
final and require new and material evidence to reopen.

In April 2000, the RO denied service connection for Hodgkin's 
disease/ lymphadenopathy, bronchitis, tonsillitis and 
arthritis.  The Veteran did not file a timely notice of 
disagreement or request readjudication within the statutory 2 
years period for claims affected by VCAA.  Thus, these 
decisions also became final and require new and material 
evidence to reopen.  

In September 2004, the RO denied service connection for 
schizophrenia and confirmed and continued the denials of 
service connection for hypertension, lymphoma, lipoma, 
arthritis, tonsillitis, a back injury, bronchitis, and 
chronic pruritis (claimed as chloracne).  The Veteran 
disagreed with that decision.  He was sent a statement of the 
case in December 2005.  The cover letter notified him that he 
had 60 days to submit a substantive appeal.  The RO received 
other correspondence from the Veteran but did not receive a 
timely substantive appeal.  In late March 2006, the RO 
received a VA Form 9, Appeal to the Board of Veterans 
Appeals, in which the Veteran discussed schizophrenia, 
hypertension, and lymphoma, as well as other disorders not 
addressed in the December 2005 statement of the case.  In 
April 2006, the RO received another VA Form 9, in which the 
Veteran addressed chronic osteoarthritis, tonsillitis, a back 
injury, bronchitis and skin disease.  In May 2006, the RO 
notified the Veteran that the VA Form 9 was not received in a 
timely manner and the appeal had been closed and he would 
have to reopen the claims.  In September 2006, the RO sent 
the Veteran a VCAA compliant notice explaining that new and 
material evidence was needed to reopen the claims.  

Discussion

The law states that the Veteran's substantive appeal should 
set out specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case.  38 U.S.C.A. § 7105(d)(3) (West 2002).  Implementing 
regulations are at 38 C.F.R. § 20.202 (2009).  

In July 2008, the RO sent the Veteran a statement of the case 
covering the service connection and TDIU issues.  In 
September 2008, the Veteran submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, it contained his name, claim 
number, Social Security number, signature, and, in Box 9. 
"These are the issues I want to appeal to BVA," an "X" in 
a box reading, "I want to appeal all of the issues on the 
statement of the case and any supplemental statements of the 
case that my local VA office sent me."  Box 10, entitled, 
"Here is why I think that VA decided my case incorrectly," 
was completely blank.  

Box 9 goes to the requirement that the benefit sought on 
appeal must clearly be identified.  38 U.S.C.A. § 7105(d)(3).  
In its recent decision, in Ortiz v. Shinseki, No. 06-0932 
(U.S. Vet. App. March 3, 2010) (per curiam), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in 38 C.F.R. § 20.202, the regulations specify that the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of the issues in the statement of 
the case or must specifically identify the issues appealed.  
Box 9, affords the appellant an opportunity to meet that 
requirement.  

The regulation then goes on to state that the substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination or determinations being appealed.  
This mirrors the requirement of the law that the substantive 
appeal should set out specific allegations of error of fact 
or law, such allegations related to specific items in the 
statement of the case.  Box 10 is provided so the appellant 
can meet this requirement.  In this instance, the claimant 
did not do so.  

The law provides that the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002).  This is restated in the regulation.  38 C.F.R. 
§ 20.202.  

The Court recently addressed the substantive appeal problem: 
Nothing in that paragraph references any part of 
the SOC or why the denial of the appellant's 
claim might be erroneous.  It does not dispute 
any finding of fact made by the RO decision.  It 
does not include even the vaguest outline of 
error for the Board to address.  It does not 
reference any argument made in prior 
correspondence during the claim.  Clearly, the 
appellant is dissatisfied.  However, mere 
dissatisfaction is the essence of an NOD [notice 
of disagreement].  Similarly, to the extent [the 
appellant's] request for VA ..... to "search the 
records" for his appeal is an inquiry into the 
status of his appeal, the Court concludes that 
such status inquiry, without some assertion of RO 
error, is insufficient to constitute a 
Substantive Appeal.  At the Substantive Appeal 
stage more is required.  In the absence of an 
identifiable error for the Board to address, we 
cannot conclude that this correspondence 
satisfies the requirements of a Substantive 
Appeal.  
Ortiz, Id.  

This decision is on point for this case.  The September 2008 
VA Form 9 does not dispute any finding of fact made by the RO 
decision.  It does not include even the vaguest outline of 
error for the Board to address.  It does not reference any 
argument made in prior correspondence during the claim.  
Clearly, the appellant is dissatisfied.  However, without 
some assertion of RO error, the almost blank VA form is 
insufficient to constitute a Substantive Appeal.  
Consequently, the Board must dismiss the appeals for service 
connection and TDIU.  


ORDER

An effective date earlier than July 7, 2003 for service 
connection for PTSD is denied.  

An effective date earlier than August 31, 2005, for service 
connection for tinnitus is denied.   

A disability rating in excess of 10 percent for tinnitus is 
denied.  

The appeal for service connection for tuberculosis is 
dismissed.  

The appeal for service connection for pharyngitis is 
dismissed.  

The appeal for service connection for bilateral hearing loss 
is dismissed.  

The appeal for service connection for depression with anxiety 
is dismissed.  

The appeal for service connection for eosinophila is 
dismissed.  

The appeal for service connection for lymphatic filariasis is 
dismissed.  

The appeal for service connection for side cramps with 
weakness is dismissed.  

The appeal for service connection for neck stiffness is 
dismissed.  

The appeal for service connection for narcolepsy type 
seizures, including whether new and material evidence has 
been received to reopen the claim, is dismissed.  

The appeal for service connection for schizophrenia, 
including whether new and material evidence has been received 
to reopen the claim, is dismissed.  

The appeal for service connection for chronic pruritis 
(claimed as chloracne, pyoderma, and pyritis), including 
whether new and material evidence has been received to reopen 
the claim, is dismissed.  

The appeal for service connection for tonsillitis, including 
whether new and material evidence has been received to reopen 
the claim, is dismissed.  

The appeal for service connection for hypertension, including 
whether new and material evidence has been received to reopen 
the claim, is dismissed.  

The appeal for service connection for lymphoma/lipoma, 
including whether new and material evidence has been received 
to reopen the claim, is dismissed.  

The appeal for service connection for back injury, including 
whether new and material evidence has been received to reopen 
the claim, is dismissed.  

The appeal for service connection for bronchitis (claimed as 
pulmonary condition), including whether new and material 
evidence has been received to reopen the claim, is dismissed.  

The appeal for service connection for Hodgkin's disease, 
including whether new and material evidence has been received 
to reopen the claim, is dismissed.  

The appeal for service connection for osteoarthritis (claimed 
as bilateral ankylosis), including whether new and material 
evidence has been received to reopen the claim, is dismissed.  

The appeal for a total disability rating based on individual 
unemployability (TDIU) is dismissed.  


REMAND

The report of the most recent VA psychiatric examination, in 
July 2006, does not address most of the criteria for the next 
higher rating.  There is no mention of normal or abnormal 
speech patterns, such as circumstantial, circumlocutory, or 
stereotyped speech.  There is no information as to panic 
attacks.  There is no evidence as to difficulty in 
understanding complex commands.  There is no evidence on 
impairment of memory or impairment of abstract thinking.  
Under these circumstances, a current examination that 
addresses the rating criteria is desirable.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

Accordingly, the claim for an increased rating for PTSD is 
REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA PTSD examination.  The claims 
folder and a copy of the rating 
criteria should be made available to 
the examiner for review in conjunction 
with the examination.  Any tests or 
studies necessary to respond to the 
following questions should be done.  

a.  Describe all psychiatric 
manifestations that are at least as 
likely as not associated with the 
Veteran's PTSD.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

b.  If the Veteran has psychiatric 
symptoms that are more likely than not 
associated with diagnoses other than 
PTSD, the examiner should describe 
them, their impact on the Veteran's 
social and occupational functioning, 
and explain why they are not likely to 
be related to PTSD.  

c.  The examiner should discuss how and 
to what extent the service-connected 
PTSD interferes with the Veteran's 
ability to obtain and maintain gainful 
employment.  

2.  Thereafter, the RO should readjudicate 
the rating for PTSD in light of any 
evidence added to the record.  If the 
maximum rating remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


